      Case 4:18-cv-01044-HSG Document 272 Filed 10/31/19 Page 1 of 3



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                              UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,         CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,             DEFENDANTS’ UNOPPOSED
                                                     ADMINISTRATIVE MOTION TO
22                Plaintiff,                         SHORTEN TIME FOR HEARING ON
                                                     DEFENDANTS’ MOTION FOR REVIEW
23         vs.                                       OF COSTS TAXED AGAINST
                                                     DEFENDANTS (DKT. 250), TO RETAX
24 DAN RASURE, et al.,                               COSTS AGAINST PLAINTIFF (DKT.
                                                     251), OR IN THE ALTERNATIVE, FOR
25                Defendants.                        STAY
26                                                   Jury Trial held June 3-11, 2019.
     AND RELATED COUNTERCLAIMS                       Judge: Haywood S. Gilliam, Jr.
27

28

                                                                       Case No. 4:18-CV-01044-HSG (JCS)
                  DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING
       Case 4:18-cv-01044-HSG Document 272 Filed 10/31/19 Page 2 of 3



 1          Pursuant to Civil L.R. 7-11, Defendants and Counterclaimants (“Defendants”) respectfully

 2 move this Court to shorten time for hearing on Defendants’ Motion for Review of Costs Taxed

 3 Against Defendants (Dkt. 250), To Retax Costs Against Plaintiff (Dkt. 251), or in the Alternative,

 4 for Stay (Dkt. 258), and to hear said motion on November 7, 2019 at 2:00 pm.

 5          On June 26, 2019, the Court set a hearing on the parties’ post-trial motions for November

 6 7, 2019 at 2:00 pm. (Dkt. 224.) On August 13, 2019, Defendants filed their Motion for Review of

 7 Costs Taxed Against Defendants (Dkt. 250), To Retax Costs Against Plaintiff (Dkt. 251), or in the

 8 Alternative, for Stay (“Motion for Review”). (Dkt. 258.) Defendants noticed their Motion for

 9 Review for January 16, 2020 at 2:00 pm, which was the earliest available hearing date on the

10 Court’s calendar. The issues in Defendants’ Motion for Review overlap with issues in some of the

11 parties’ other post-trial motions scheduled to be heard on November 7, 2019 at 2:00 pm,

12 specifically the parties’ respective Motions for Attorneys’ Fees and Costs. Defendants

13 accordingly request that the Court shorten time for the hearing on Defendants’ Motion for Review

14 (Dkt. 258) and hear the Motion for Review on November 7, 2019 at 2:00 pm. The parties met and

15 conferred regarding this motion and Plaintiff indicated that it does not oppose this motion.

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -1-               Case No. 4:18-CV-01044-HSG (JCS)
                  DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING
      Case 4:18-cv-01044-HSG Document 272 Filed 10/31/19 Page 3 of 3



 1 DATED: October 31, 2019                   By/s/ Andrea Pallios Roberts
                                               Ann McFarland Draper (Bar No. 065669)
 2                                             courts@draperlaw.net
                                               Draper Law Offices
 3                                             75 Broadway, Suite 202
                                               San Francisco, California 94111
 4                                             Telephone: (415) 989-5620
 5                                              QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 6                                              Kevin P.B. Johnson (Bar No. 177129)
                                                kevinjohnson@quinnemanuel.com
 7                                              Andrea Pallios Roberts (Bar No. 228128)
                                                andreaproberts@quinnemanuel.com
 8                                              555 Twin Dolphin Drive, 5th Floor
                                                Redwood Shores, California 94065-2139
 9                                              Telephone:    (650) 801-5000
                                                Facsimile:    (650) 801-5100
10
                                                Ed DeFranco (Bar No. 165596)
11                                              eddefranco@quinnemanuel.com
                                                51 Madison Avenue, 22nd Floor
12                                              New York, NY 10010
                                                Telephone:   (212) 849-7000
13                                              Facsimile:   (212) 849-7100
14
                                                John E. Nathan (Pro Hac Vice)
15                                              jnathan155@yahoo.com
                                                John E. Nathan LLC
16                                              1175 Park Avenue
                                                New York, NY 10128
17                                              Telephone:    (917) 960-1667

18                                              Attorneys for Defendants and Counterclaimants

19

20

21

22

23

24

25

26

27

28

                                                 -2-                Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING
